DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The instant Response to Office Action of 1/28/2022 and arguments therein have been reviewed and found unpersuasive such that the outstanding rejections are maintained:
As a preliminary matter, in regard to the legal posture of the outstanding rejection, the rejection is an obviousness type rejection with the primary reference being Greenhill and the teaching of Gloudemans is applied to Greenhill. That is, Gloudemans is cited for the totality of its teaching, and is not limited to an identical disclosure of recited features. 
At pages 9 and 10 of the instant Response, Applicant’s Representative noted that the independent claims have been amended to recited features of former dependent claim 4, now cancelled, and contended that Gloudemans which was cited for these features, fails to disclose or suggest wherein the designated time is input to the display device via a first user interface which is displayed with the video by the display device.
As can be seen from the recitation of the contested features, all that is required is a GUI for time selection. Gloudemans cited for its teaching teaches using a GUI, and cited Figure 10b shows a GUI with buttons for time selection, that is inputting a desired 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Greenhill (US 2009/0073265) in view of Gloudemans (US 2009/0128568).

Regarding claim 1, Greenhill discloses a generation method for generating a free viewpoint image, (Abstract, a virtual view is ultimately generated) the generation method comprising: 5receiving place information and first time information from a display device. (paragraphs 0015-0018 camera segments of a particular time and camera place selected-accessed via display GUI)
Gloudemans builds upon the segment selection, further teaching the place information indicating a place shown by the free viewpoint image, the first time information indicating a first time period; (Figure 10b GUI illustrates place and play on pitch, which is place and time period) transmitting, to the display device, a video generated by imaging the place in the first time period; (paragraph 0114 video from camera streamed as part of selected clip) 10receiving designated-time information indicating a designated time from the display device, the designated time being input to the display device according to the video such that the designated time is provided in the first time period; (paragraph 0114 play selection is time information indicating a moment of interest)  generating the free viewpoint image to show the place at the designated 15time from a free viewpoint; (paragraphs 0114/0115 may select to view an event in the video from a virtual view) and transmitting the free viewpoint image to the display device, (paragraph 0116 virtual viewpoint as selected by viewer dynamically provided to display) wherein the designated time is input to the display device via a first user interface which is displayed with the video by the display device. (Figures 10a at 1006 and 10b provides for an interface reproducing images with time selection, that is 10b provides for a menu for selecting a time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Gloudemans to Greenville because Gloudemans teaches its enhanced virtual view functionality allows for reviewing sport play moments from a desired view synthesized from multiple cameras, thereby allowing view of the event unlimited by camera position. (paragraph 0002)
Regarding independent claim 8, claim 8 recites device features similar to the features recited in claim 1 and is therefore rendered obvious by Greenville in view of Gloudemans for reasons similar to those set forth above with regard to claim 1. Gloudemans further teaches a processor; and memory. (paragraph 0064)
Regarding claim 2, Greenhill fails to disclose the recited; however, Gloudemans teaches receiving second time information indicating a second time period from 20the display device prior to the receiving of the first time information, the second time period and including the first time period; (for purposes of examination of claim 2, the second time period will be interpreted as subsuming the first time period: figure 10b shows a menu of a set of game clips, the duration of the game is interpreted as the same) and transmitting thumbnail images to the display device, the thumbnail images showing the place a plurality of times in the second time period, wherein the first time period is designated according to the thumbnail 25images in the display device. (again, this GUI is shown figure 10b, also see figure 10a at 1006 images transmitted to display device, each of thumbnails 1012 and 1014 show different times on the pitch in the duration of the game for user view-see paragraph 0142)
Same rationale for combining and motivation apply as for claim 1 above. 
Regarding claim 3, Greenhill fails to disclose the recited; however, Gloudemans teaches generating a three-dimensional (3D) model to show the place at the designated time from a free viewpoint; (paragraph 0119 3D model of place constructed) transmitting the 3D model to the display device; (paragraphs 0058/0059 the 3D model may be transmitted to other devices for shared processing; see also at least paragraph 0089 teaching that image data may be sent to a further device for distributed processing, and passages associated with figure 3b making clear that the user device may be such a device) and receiving, from the display device, viewpoint information indicating a 5viewpoint selected according to the 3D model in the display device, wherein the free viewpoint image is an image viewed from the viewpoint selected. (paragraph 0116 in conjunction with paragraph 0122 virtual viewpoint selected via user input to generate virtual viewpoint based on 3D model)
Same rationale for combining and motivation apply as for claim 1 above. 
Regarding claim 5, Greenhill discloses a display method for displaying a free viewpoint image, (paragraphs 0016/0017, a virtual view is ultimately generated) transmitting place information and first time information to a free viewpoint image generation device. (paragraphs 0015-0018 camera segments of a particular time and camera place selected and transmitted to video depot for recovery)
Gloudemans builds upon the segment selection, further teaching the place information indicating a place shown by the free viewpoint image, the first time information indicating a first time period; (Figure 10b GUI illustrates place and play on pitch, which is place and time period) receiving, from the free viewpoint image generation device, a video 20generated by imaging the place in the first time period; (paragraph 0058 and 0116 at least at beginning a video from a real camera is obtained and played) displaying a first user interface for selecting a designated time from the first time period according to the video; (shown figure 10b GUI is provided for selecting a play in a game to display; also paragrapgh 0116 user can select time to transition from camera stream to virtual view) transmitting, to the free viewpoint image generation device, designated-time information indicating the designated time selected via the 25first user interface; (paragraph 0142 selected time selected from the GUI will be sent to obtain video and free view model data-see paragraph 0116) receiving, from the free viewpoint image generation device, the free viewpoint image showing the place at the designated time from a free 35viewpoint; (paragraph 0116 virtual viewpoint as selected by viewer dynamically provided to display) and displaying the free viewpoint image, (paragraph 0116 free viewpoint displayed) wherein the designated time is input to a display device via the first user interface which is displayed with the video by the display device. (Figures 10a at 1006 and 10b provides for an interface reproducing images with time selection, that is 10b provides for a menu for selecting a time)
Same rationale for combining and motivation apply as for claim 1 above. 
Regarding independent claim 9, claim 9 recites device features similar to the features recited in claim 5 and is therefore rendered obvious by Greenville in view of Gloudemans for reasons similar to those set forth above with regard to claim 5. Gloudemans further teaches a processor; and memory. (paragraph 0064)
Regarding claim 6, Greenhill fails to disclose the recited; however, Gloudemans teaches transmitting second time information indicating a second time period to the free viewpoint image generation device prior to the transmitting of the first time information, the second time period being a time period of imaging the place and including the first time period; (for purposes of examination of claim 2, the second time period will be interpreted as subsuming the first time period: figure 10b shows a menu of a set of game clips, the duration of the game is interpreted as the second time period and the place is the football pitch)  and receiving thumbnail images of the place from the free viewpoint image 10generation device, the thumbnail images corresponding to a plurality of times in the second time period; (again, this GUI is shown figure 10b, also see figure 10a at 1006 images transmitted to display device, each of thumbnails 1012 and 1014 show different times on the pitch in the duration of the game for user view-see paragraph 0142) and displaying a second user interface for designating the first time period according to the thumbnail images, wherein the first time period is designated via the second user 15interface. (first as a matter of claim interpretation, the first and second interfaces may be each other, or subsume each other, or be in a succession or overlap; the GUI of figure 10b again shows a user interface for selecting a play for review, which is taken as the first time period)
Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 7, Greenhill fails to disclose the recited; however, Gloudemans teaches receiving, from the free viewpoint image generation device, a 3D model showing the place at the designated time from a free viewpoint; (paragraphs 0058/0059 3D animation model created to show viewpoint at desired time and transmitted to other devices) 20displaying a third user interface for selecting a viewpoint according to the 3D model; (paragraph 0144, figure 10d shows a third interface-which may not de differentiated from the first/second interfaces-for selecting a virtual camera for virtual viewpoint) and transmitting, to the free viewpoint image generation device, viewpoint information indicating the viewpoint selected via the third user interface, wherein the free viewpoint image is an image viewed from the 25viewpoint selected. (paragraph 0116 viewpoint information sent to animation model and used to generate virtual viewpoint for display)
Same rationale for combining and motivation apply as for claim 1 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Greenhill in view of Gloudemans, in yet further view of Akisada (US 2008/0304706).

Regarding claim 10, both Greenhill and Gloudemans are deemed to fall short of the recited; however, Akisada teaches wherein a time of the video currently displayed is input, as the designated time, to the display device via the first user interface. (paragraphs 0222 and 0205 in conjunction with Figures 9A and 10A, reproduction presentation pointer/ user controlled scroll bar in GUI for time selection, when controlled by a user to select time is a time input to GUI)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a GUI for time input to select a video time for view because it is well known to those of skill in the art to use a graphical interface to input a selected time in a reproduced video. For example, time bars used to select a time in a selected video are notoriously known well before the effective filing date of the instant application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Makinen (US 2021/0160549) with subsequent filing date is to be considered for the state of the art.
Scanlon (US 2007/0250898) regarding selecting sub-image stream of a larger image is to be considered for claim features. 
            Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                                                                                                	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485  

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
February 20, 2022